Citation Nr: 0115795	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post Mumford procedures, left shoulder, currently 
rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had more than 16 years of active duty service and 
was placed on the temporary disability retired list in March 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2001 the veteran testified before the undersigned 
member of the Board at a hearing in Washington, D.C.  At the 
Board hearing, the veteran requested that the record be held 
open an additional 30 days in order to submit additional 
medical records.  Such records were submitted and the veteran 
has waived initial RO consideration of this evidence.

At his April 2001 Board hearing the veteran raised the issue 
of entitlement to service connection for a thoracic spine 
disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
complaints of continuous pain and by pain with movement of 
the left arm at or above the shoulder level; fibrous union of 
the humerus has not been shown.

2.  By rating decision in October 1996, the RO denied 
entitlement to service connection for a left ankle 
disability; a notice of disagreement was not received to 
initiate an appeal from the October 1996 rating decision. 

3.  Certain items of evidence received subsequent to the 
October 1996 rating decision are so significant that they 
must be reviewed to fairly decide the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
rating of 20 percent for the veteran's service-connected 
status post Mumford procedures, left shoulder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2000).

2.  The October 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence received since the October 1996 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a left ankle disability has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  After reviewing the claims 
file, the Board finds that there has been substantial 
compliance with the notice/assistance provisions of the new 
legislation.  The record includes service medical records, 
private medical records, and recent VA treatment records and 
examinations.  No additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands (on the issue of an increased rating 
for a left shoulder disability) is complete and adequate for 
appellate review.

I.  Increased rating for a left shoulder disability.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Based on service medical records and a June 1993 VA 
examination, the veteran was granted service connection for a 
left shoulder disability in a November 1993 rating decision; 
the veteran was assigned a 10 percent disability rating that 
has remained in effect since that time.

Service medical records indicate that the veteran sustained 
hyperextension and abduction injuries to both shoulders in 
conjunction with the May 1990 right leg injury.  During 
service the veteran underwent surgery for subacromial 
decompression and resection of the distal clavicle (Mumford 
procedure).  Service medical records indicate that the 
veteran is right-handed.

A June 1993 VA joints examination noted mild deformity of the 
left shoulder.

An April 1995 VA X-ray revealed resection of the distal one 
third of the left clavicle. 

At a March 1999 VA joints examination, the veteran complained 
of left shoulder pain.  Range of motion of the left shoulder 
demonstrated 90 degrees flexion, 80 degrees of abduction, 45 
degrees of extension, 20 degrees of external rotation, and 
internal rotation to the iliac crest "only."  X-rays 
revealed an impression of post-surgical changes and signs of 
calcific periarthritis.  The diagnosis was status post 
Mumford procedure and periarthritis with decreased range of 
motion.

VA treatment records dated from July 1997 to February 2000 
reflect ongoing treatment for shoulder pain.

At the April 2000 RO hearing, the veteran testified that he 
had pain and popping with elevation of the left shoulder.  He 
was unable to perform tasks such as swinging a hammer or 
nailing a picture to the wall.  

At a May 2000 VA joints examination, the veteran complained 
of constant, mild to moderate aching pain across the top of 
his left shoulder in the region of the AC joint and above the 
anterior glenohumeral joint.  He complained of increased pain 
(at a level midway between moderate and severe) upon raising 
his arm from 45 to 90 degrees.  He also noted episodes of 
painful clicking in the left shoulder when raising his arm to 
90 degrees of abduction; he also had painful restricted 
motion of the left shoulder.  He denied any dislocation 
episodes, swelling, or redness.  He had normal left hand 
sensation and grip strength.  The veteran stated that he did 
no activity with the shoulder which required pushing, 
pulling, or raising the arm above shoulder level.  On 
examination the veteran removed his shirt and raised his arm 
to 90 degrees of forward flexion in an easy fashion without 
evident difficulty.  Two "ancient" scars over the top and 
anterior portion of the left shoulder were noted.  The left 
shoulder demonstrated flexion and abduction from 0 to 160 
degrees.  Internal and external rotation were to 90 degrees 
with no pain.  The veteran had pain in flexion and abduction 
at 90 to 160 degrees.  The examiner stated that motion above 
160 degrees was resisted due to pain.  There was no 
tenderness on deep palpation about the left shoulder and no 
evidence of any wasting of the deltoid muscle.  X-rays 
revealed a resection of the distal 25% of the clavicle 
including the acromioclavicular joint; there was some small 
soft tissue calcifications adjacent to the glenoid.  The 
glenohumeral joint was reduced and there was no evidence of 
fracturing of the humeral head or glenoid.  Osteoarthritis or 
osteoporosis were not found.  The diagnosis was status post 
surgery to the glenohumeral joint and resection of the distal 
clavicle and acromioclavicular joint of the left shoulder 
with persistent painful limited motion involving abduction 
and forward flexion.  The examiner noted that the veteran's 
left shoulder condition was stable.  He further stated that 
the veteran was unable to do work activities with the left 
shoulder above 90 degrees of flexion.

A March 2001 MRI of the left shoulder revealed post-operative 
changes of probable acromioplasty and possible rotator cuff 
tear.  Mildly heterogenous hyperintensity within the 
supraspinatus tendon with no evidence of full thickness tear 
was also noted.

At his April 2001 Board hearing, the veteran testified that 
he had continuos left shoulder pain.  He stated that his 
shoulder would "pop" if he lifted his arm in the wrong 
position.  He also reported that he had daily muscle spasms 
in his left shoulder.  The veteran stated that he had to take 
off his shirt with only his right hand.  The veteran also 
stated that he had a tingling sensation in his fingers.  The 
veteran had not undergone any left shoulder surgery since 
active duty.

The veteran has been assigned a 10 percent rating for his 
left shoulder disability under the provisions of 38 C.F.R. § 
4.71(a), Diagnostic Code 5203.  Under this diagnostic code, a 
10 percent rating is granted for malunion or nonunion without 
loose movement; a 20 percent rating is granted for nonunion 
with loose movement or for dislocation.

Noting that the record appears to shows evidence of arthritis 
confirmed by X-ray findings, the Board observes that the 
provisions of Diagnostic Code 5003 provides for evaluation by 
limitation of motion.  Under Diagnostic Code 5201, a 20 
percent rating is assigned if there is limitation of motion 
in the minor arm to a point midway between the side and 
shoulder level.  A 30 percent rating is assignable for the 
veteran's left shoulder disability if the evidence shows that 
there is limitation of motion of the left shoulder to a point 
25 degrees from the side.

The Board acknowledges and finds credible the veteran's 
assertions regarding increased left shoulder pain with use.  
Clinical examination has confirmed that certain movements 
also produced pain.  Additional functional loss due to pain, 
fatigue, weakened movement and incoordination, including 
during flare-ups, must also be considered.  See 38 C.F.R. § 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Given the additional pain and discomfort on use, and the fact 
that any arm movement at or above the shoulder level causes 
pain, an increased rating of 20 percent may be granted under 
Diagnostic Code 5201 for functional limitation of motion at 
the shoulder level.  However, as the evidence does not show 
that there is limitation of motion of the left shoulder to a 
point 25 degrees from the side, a rating in excess of 20 
percent under Diagnostic Code 5201 is not warranted.

As noted, the veteran had been rated under Diagnostic Code 
5203.  However, a 20 percent evaluation is the highest 
available under Diagnostic Code and therefore application of 
Diagnostic Code 5203 would be of no benefit to the veteran.

The veteran's representative has indicated that the veteran 
should be entitled to a higher evaluation under the 
provisions of Diagnostic Code 5202.  Diagnostic Code 5202 
provides a 20 percent evaluation where there is recurrent 
dislocation of the minor humerus at the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  
The next higher evaluation, 40 percent, requires fibrous 
union of the minor humerus.  However, the medical evidence 
does not show that fibrous union of the humerus has been met 
or approximated.

The Board has considered the possibility of a separate 
evaluations for left shoulder scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  However, the medical evidence reflects 
that the veteran's scars are not tender.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's left 
shoulder disability resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board concludes that entitlement to a 20 percent 
rating for the veteran's left shoulder disability is 
warranted.  In making this determination the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).

II.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left ankle disability.

The veteran's claim of entitlement service connection for a 
left ankle disability was denied in October 1996.  The 
veteran did not initiate an appeal from that determination, 
and that determination became final.  38 U.S.C.A. § 7105(c).  
A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The veteran attempted to 
reopen his left ankle disability claim (characterized as left 
Achilles tendonitis), and the RO denied that request by 
rating decision in August 1999.  The present appeal ensued.

Evidence received since the October 1996 rating decision 
includes an April 2001 statement from a private podiatrist.  
The statement is clearly new; moreover, as the statement 
appears to be a medical opinion regarding a relationship 
between current left ankle disability and the veteran's 
service, the Board views this new item of evidence as so 
significant that it must be reviewed in order to fairly 
decide the merits of the veteran's claim.  In other words, 
the Board finds that the evidence is new and material under 
38 C.F.R. § 3.156.


ORDER

A 20 percent evaluation for service-connected status post 
Mumford procedures, left shoulder, is granted.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left ankle disability.


REMAND

As the Board has determined that the claim has been reopened, 
the case must be returned to the RO to allow for a full 
merits analysis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, review of the veteran's claim under the VCAA is 
required before the Board may proceed with appellate review.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
regard, the Board finds that further development, in the form 
of a VA examination and etiology opinion, is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private medical 
records (not already of record) should be 
obtained and associated with the claims 
file.

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
nature and etiology of his left ankle 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests and studies should be 
accomplished.  After examining the 
veteran and reviewing the claims file (to 
include service medical records), as for 
each such disability of the left ankle 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to the veteran's 
military service, including the right leg 
injury that occurred in 1990.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that a left ankle disability was 
caused or aggravated by the veteran's 
service-connected right leg disability.  
A detailed rationale for all opinions 
expressed should be furnished.

3.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Assistance Act of 2000.

4.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefit sought can be granted.  If the 
issue remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

